Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
No obstante estimar que el resultado a que, en ambos casos, se llega en la opinión mayoritaria es correcto, por lo “justo”, una lectura serena de la misma produce serias pre-ocupaciones en nuestro ánimo respecto a la juridicidad de varios de los fundamentos que se aducen en apoyo de dicho resultado-, situación que nos obliga a meramente concurrir con el resultado en ambos casos.
HH
En el primero de ellos —el Caso Núm. CE-86-326— el tribunal de instancia absolvió a Waldemar López Matos, conforme surge de la propia opinión mayoritaria, “en los méritos” en las causas criminales que se llevaron en su contra por motivo del arma (black jack) que fue encontrada en el vehículo de motor que le fuera confiscado. El hecho de que dicha “absolución en los méritos” tuviera como base la supresión de la evidencia delictiva no tiene mayor *999importancia. Lo crítico, y determinante, lo es que dicha persona fue absuelta “en los méritos”.
La absolución “en los méritos” en la causa criminal hace completamente aplicable al referido caso civil de impugna-ción de confiscación la doctrina, o norma, que este Tribunal estableciera en Carlo v. Srio. de Justicia, 107 D.P.R. 356, 363 (1978), en el cual resolvimos que:
La absolución en los méritos adjudica con finalidad irrevisable el hecho central, tanto del caso criminal como el de confiscación, de que el vehículo no se utilizó para transportar mercancía ilícita. Daría lugar a una anomalía resolver bajo estas circuns-tancias que no habiéndose probado en el primer caso que el acusado utilizara el vehículo para transportar material relacio-nado con el juego, hubiese de enfrentarse todavía a la misma cuestión en la demanda de impugnación. One Plymouth Sedan, supra, pág. 701. La doctrina de impedimento colateral por sen-tencia exige la desestimación del segundo proceso, aun cuando tenga por objeto un delito distinto, si al resolverse el caso anterior se adjudicaron y determinaron hechos necesariamente decisivos para el segundo. Pueblo v. Lugo, 64 D.P.R. 554, 559-560 (1945). Pueblo v. Ortiz Marrero, 106 D.P.R. 140 (1977). (Enfasis suplido.)
En resumen, López Matos fue absuelto “en los méritos”. El era el dueño del vehículo confiscado. Las partes, tanto en el caso criminal como en el civil, eran las mismas; esto es, López Matos y el Estado. Procede, por ende, aplicar al caso civil la doctrina de cosa juzgada en su modalidad de impedimento colateral por sentencia conforme lo resuelto en Cario v. Srio. de Justicia, ante. Ello, dispone del recurso. Procede, en consecuencia, dictar sentencia declarando con lugar la demanda, sobre impugnación de confiscación, que éste radicara contra el Estado. Resulta innecesario, e im-pertinente, toda referencia al asunto de la supresión de evi-dencia(1) ello es un asunto que la mayoría “trae por los cabellos”.
*1000J-H h-i
En cuanto al Caso Núm. CE-86-313 —el de Carlos F. Del Toro Lugo— no hay duda que el resultado —repeti-mos— es simpático, por lo justo y lógico que el mismo re-sulta ser. Esto es, si procede declarar con lugar una de-manda de impugnación de confiscación, conforme resolvimos en el antes citado caso de Cario, por el hecho de que la persona dueña del vehículo confiscado haya sido ab-suelta en los méritos de los cargos criminales que se le imputaran, con mayor razón debe tener éxito la impugna-ción de confiscación en la situación en que la causa criminal contra el dueño del vehículo confiscado es desestimada a nivel de vista preliminar, por no contar el Estado ni con una “scintilla” de evidencia en contra del acusado, y dueño del vehículo, y dicha determinación adviene final y firme.
Dicho de otra forma, una absolución en los méritos im-plica, en la mayoría de los casos, que el juzgador de los hechos —juez o Jurado— entendió, en su “infinita sabidu-ría”, que el Estado —no obstante contar con “prueba sufi-ciente” para someter el acusado ajuicio— no probó su caso “más allá de duda razonable”. La determinación de inexis-tencia de causa probable para acusar, por otro lado, signi-fica que el Estado ni siquiera contaba con una “scintilla” de evidencia contra el acusado; situación que justifica, aún más, declarar con lugar la impugnación de la confiscación realizada.
En resumen, suscribimos la norma de que una determi-nación, final y firme, de inexistencia de causa probable en el caso criminal que “sirvió de base” para la confiscación del vehículo debe tener la misma consecuencia y efecto, en el caso civil de impugnación de confiscación, que una abso-lución en los méritos; ello siempre que sea aplicable a la situación la doctrina de cosa juzgada en su modalidad de impedimento colateral por sentencia.
*1001h-1 h-1 HH
¿Por qué, entonces, nuestra inconformidad con lo ex-puesto por el Tribunal? Llana y sencillamente debido al hecho de que la mayoría no sólo ignora los hechos específi-cos del caso ante nuestra consideración sino que aduce fun-damentos erróneos en derecho en apoyo del resultado a que llega en el mismo.
Conforme surge de la propia opinión mayoritaria, en la vista en su fondo del caso civil de impugnación:
Los demandantes presentaron el testimonio de Carlos Del Toro Lugo [dueño del vehículo confiscado] y de su hijo Carlos Del Toro Ortiz [conductor del carro al momento de la intervención policiaca]. Se sometió una copia certificada de la resolución del Caso V.P. 85-1519 de la cual surge la determinación de no causa contra Martín Santana Ramírez [persona en la posesión de la cual se encontró la droga narcótica y a base de la cual se con-fiscó el carro perteneciente a Del Toro Lugo]. Por su parte, el Estado presentó la misma prueba utilizada en la vista prelimi-nar contra Santana Ramírez, a saber, el testimonio del agente Torres Bonilla y un memorando del agente Guzmán Cancel que certificaban la sustancia incautada como marihuana. No surge de los autos —ni alega el recurrente— objeción alguna a la in-troducción de la prueba presentada por el Estado. El tribunal, ante la prueba presentada por las partes, dictaminó que proce-día la confiscación realizada por el Estado. (Enfasis suplido y en el original.) Opinión mayoritaria, pág. 979.
Si esa fue la situación que ocurrió a nivel de instancia, “resalta a la vista y hiere la retina” —In re Roldan González, 113 D.P.R. 238, 242 (1982)— que, desde un punto de vista estrictamente técnico, la decisión emitida por el foro de instancia, declarando sin lugar la demanda de impug-nación, es correcta en derecho. Ello, por dos (2) razones. En primer lugar, no debemos olvidar que la norma imperante en nuestra jurisdicción es a los efectos de que —en pala-bras de la opinión mayoritaria— “el procedimiento de con-fiscaciones ... es de carácter civil o in rem”. Opinión mayo-ritaria, pág. 987. En segundo término, y según surge de la propia opinión mayoritaria, el Estado presentó ante el tri*1002bunal de instancia prueba sobre la posesión de una droga narcótica por el ocupante del vehículo que fue acusado cri-minalmente y, por ende, sobre la transportación en dicho vehículo de la evidencia delictiva; evidencia que fue admi-tida sin objeción de la parte demandante. Siendo esa la situación, el tribunal de instancia tenía autoridad en ley para considerar dicha prueba al emitir su dictamen y de-clarar, si es que creyó la misma, sin lugar la impugnación de la confiscación realizada.
Ante esta situación, y aparentemente no sabiendo que hacer, la mayoría recurre a la doctrina de cosa juzgada en la modalidad del impedimento colateral por sentencia. Ra-zona, erróneamente como veremos, que habiendo también sido presentada en evidencia a nivel de instancia una “co-pia certificada de la resolución del Caso V.R 85-1519 de la cual surge la determinación de no causa contra Martín Santana Ramírez” (opinión mayoritaria, pág. 979), le es aplicable al caso civil la antes mencionada doctrina de cosa juzgada por impedimento colateral por sentencia; doctrina que, como expresáramos anteriormente, este Tribunal aplicó en el caso de Carlo v. Srio. de Justicia, ante.
El “problema” con dicho razonamiento es que la referida doctrina únicamente puede ser aplicada cuando hay iden-tidad de partes entre los dos (2) pleitos o procedimientos. Véase A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753, 762 (1981). En dicho caso expresamos, en síntesis y en lo pertinente, que dicha doctrina es aplicable o
...surte efectos cuando un hecho esencial para el pronuncia-miento de una sentencia se dilucida y determina mediante sen-tencia válida y final. Como resultado, tal determinación es con-cluyente en un segundo pleito entre las mismas partes, aunque estén envueltas causas de acción distintas .... (Enfasis suplido y en el original.) A & P Gen. Contractors v. Asoc. Caná, ante, pág. 762.
Es por ello que en la citada decisión de Carlo v. Srio. de Justicia, ante, y en el primer caso que hoy ocupa nuestra atención —el de Waldemar López Matos— resulta proce-*1003dente la aplicación de la referida doctrina de cosa juzgada en la modalidad de impedimento colateral por sentencia. En ambas de dichas situaciones las partes eran las mismas tanto en el pleito civil como en el pleito criminal. Ello así por cuanto el acusado en el proceso criminal era el dueño del vehículo, quien a su vez era el demandante en el pleito de impugnación de confiscación; siendo la otra parte, en ambos procedimientos, el Estado.
En el presente caso —el de Del Toro Lugo— esa no es la situación. Esto es, no hay identidad de partes entre el pleito criminal y el civil. Ello así, ya que el acusado en el pleito criminal lo fue Martín Santana Ramírez y en el pleito civil el demandante, dueño del vehículo confiscado, lo es Del Toro Lugo. Repetimos, no puede ser aplicada en el presente caso la doctrina de cosa juzgada en su modalidad de impe-dimento colateral por sentencia.
IV
¿Significa lo anteriormente expresado que este Tribunal —no obstante lo lógico y razonable que resulta ser la posi-ción de que no debe proceder la confiscación de un vehículo de motor cuando el caso criminal que dio lugar a la misma es desestimado a nivel de vista preliminar— viene en la “obligación” de confirmar la sentencia que declaró sin lugar la demanda de impugnación que en el presente caso radi-cara Carlos Del Toro Lugo? Contestamos en la negativa. Veamos por qué.
Si bien es cierto que al presente caso, debido a sus he-chos particulares, no le puede ser aplicada la doctrina de cosa juzgada por impedimento colateral por sentencia, ello no significa que este Tribunal no pueda evitar lo que a to-das luces constituye una injusticia o “un fracaso de la justicia”. Sabido es, que no somos dados a intervenir, con frecuencia, con las determinaciones de hecho que hace un tribunal de instancia y a sustituir nuestro criterio por el *1004del juzgador ante quien declararon los testigos y quien tuvo la oportunidad de verlos declarar y apreciar su com-portamiento (demeanor) mientras lo hacían. Pero, el “ar-britrio del juzgador de hechos es respetable, mas no es absoluto. Una apreciación errónea de la prueba no tiene credenciales de inmunidad frente a la función revisora de este Tribunal”. Vda. de Morales v. De Jesús Toro, 107 D.P.R. 826, 829 (1978).
Un examen sereno e imparcial de la prueba que desfi-lara en el presente caso ante el tribunal de instancia nos convence de que la determinación de dicho foro, a los efec-tos de que en el vehículo propiedad del demandante Del Toro Lugo se transportó la droga narcótica conocida como marihuana, el día 26 de octubre de 1985, no representa el balance más racional, justiciero y jurídico de la totalidad de la evidencia que desfilara ante dicho foro judicial y, por lo tanto, la misma no debe prevalecer. Sanabria v. Sucn. González, 82 D.P.R. 885 (1961); Maryland Casualty Co. v. Quick Const. Corp., 90 D.P.R. 329 (1964); Abudo Servera v. A.T.P.R., 105 D.P.R. 728 (1977); Ramos Acosta v. Caparra Dairy, Inc., 113 D.P.R. 357 (1982); Velez v. Srio. de Justicia, 115 D.P.R. 533 (1984); Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8 (1987).
En adición, no podemos obviar el hecho de que un juez —en la causa criminal que se siguió contra Martín Santana y que fue la que “sirvió de base” a la confiscación del vehículo— rechazó ese mismo testimonio que, posterior-mente, el juez de instancia avaló. Ello, no hay duda, resulta ser procesalmente permisible; no deja de ser dicha situa-ción, sin embargo, una anomalía jurídica que causa preocupación.
Por otro lado, la actuación del Estado a través de todo este procedimiento ha sido una que, no obstante ser permi-sible desde un punto de vista estrictamente técnico, cierta-mente no puede ser catalogada como ejemplarizante. Por un lado, el Estado consintió y aceptó, al no revisarla, la *1005determinación de inexistencia de causa probable en el caso criminal y, por el otro lado, a renglón seguido intenta pre-valecer en el caso civil presentado exactamente la misma prueba, que fue rechazada en el caso criminal.
Si bien es cierto que hemos resuelto que no es de apli-cación al Estado el precepto de que nadie puede ir contra sus propios actos, Infante v. Tribl. Examinador Médicos, 84 D.P.R. 308 (1961), la actuación del Estado en el presente caso está, cuando menos, reñida con el principio de la buena fe que debe permear la litigación en nuestra jurisdicción. Véase Romero Arroyo v. E.L.A., 127 D.P.R. 724 (1991).
En vista de todo lo antes expresado —y no obstante no ser totalmente aplicable a los hechos del presente caso lo resuelto por este Tribunal en Carlo v. Srio. de Justicia, ante, por no haber identidad de partes— somos del criterio que procede decretar, como se dispone en la opinión mayo-ritaria, la revocación de la sentencia emitida por el foro de instancia que declaró sin lugar la demanda de impugna-ción que radicara el demandante Del Toro Lugo en el pre-sente caso.
Por las razones antes expresadas es que meramente con-currimos con la opinión mayoritaria que emite el Tribunal en el presente recurso.
— O —

 En cuanto a las “consecuencias” de la acción de un tribunal de suprimir una evidencia en un caso criminal, véase nuestra opinión disidente en Toll y Sucn. Rivera Rojas v. Adorno Medina, 130 D.P.R. 352 (1992).